    Case 18-27740         Doc 258   Filed 01/03/19 Entered 01/03/19 17:04:05     Desc Main
                                     Document     Page 1 of 5

This order is SIGNED.


Dated: January 3, 2019
                                             WILLIAM T. THURMAN
                                             U.S. Bankruptcy Judge
                                                                                             sip

   Prepared and Submitted by:

   George Hofmann (10005)
   Patrick E. Johnson (10771)
   Cohne Kinghorn, P.C.
   111 East Broadway, 11th Floor
   Salt Lake City, Utah 84111
   Telephone: (801) 363-4300

   Proposed attorneys for Sorenson Media, Inc.


                         IN THE UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF UTAH, CENTRAL DIVISION


     In re:                                            Bankruptcy No. 18-27740 (WTT)

     SORENSON MEDIA, INC.,                                        Chapter 11

                       Debtor.


     ORDER GRANTING DEBTOR’S MOTION FOR AUTHORITY TO IMPLEMENT KEY
      EMPLOYEE RETENTION PLAN AND TO PAY PLAN THROUGH COLLATERAL
                              SURCHARGE


           The matter before the Court is the Debtor’s Motion for Order for Authority to

   Implement Key Employee Retention Plan and to Pay Plan through Collateral Surcharge

   (the “Motion”) (Dkt. 166). The Court conducted a hearing on the Motion on December

   17, 2018. Appearances of counsel were noted on the record at the hearing.




   {00416851.DOCX /}
    Case 18-27740        Doc 258    Filed 01/03/19 Entered 01/03/19 17:04:05               Desc Main
                                     Document     Page 2 of 5




        Based on the Court’s review and consideration of the Motion, the arguments of

counsel made on the record at the hearing, and other relevant matters of record in this

case, THE COURT HEREBY FINDS AND CONCLUDES that notice of the hearing was

sufficient and proper under the circumstances and that the Debtor has shown good

cause for granting the relief requested in the Motion.

        ACCORDINGLY, THE COURT HEREBY ORDERS AS FOLLOWS:

        1.          The Motion is granted; and

        2.          The Debtor is authorized to pay Key Employees 1 a percentage of a portion

of the sale proceeds (the “KERP Payment”) following the closing a sale of the Debtor’s

assets pursuant to 11 U.S.C. § 363, an auction or similar process (the “Sale”).

        3.          The KERP Payment shall be calculated by applying the percentage of

9.713% (the “Overall Percentage”) to the difference between (a) the gross sales price of

a Sale transaction, and (b) $4,000,000, provided, however, that the Debtor shall not pay

a Key Employee the KERP Payment if the employee is not employed by the Debtor at

the time of the Closing of the Sale transaction, and, provided, further, that, with the

written consent of JLS, the Debtor shall have discretion to pay a Key Employee the

KERP Payment if the employee was terminated prior to the closing of the Sale

transaction.

        4.          The respective proposed percentages payable to each individual

employee, which totals the Overall Percentage, will be calculated by reference to the




1       Capitalized terms used in this Order but not defined herein shall have the meanings ascribed to
such terms in the Motion.

{00416851.DOCX /}                              2
 Case 18-27740           Doc 258    Filed 01/03/19 Entered 01/03/19 17:04:05               Desc Main
                                     Document     Page 3 of 5




Debtor’s pre-bankruptcy employee stock option program, which has been discontinued

in light of the Debtor’s bankruptcy filing.

        5.          For clarification, and by way of example, assuming a hypothetical Sale

that generated a sale price of $15,000,000, the difference would equal $11,000,000. In

this scenario, employees as a whole would receive a total KERP Payment of

$1,068,375 ($11,000,000 x .09713).

        6.          The KERP Payment shall be paid from the proceeds of JLS’ collateral,

provided, however, that if the sale price is made by a credit bid, then the purchaser shall

pay the KERP Payment in addition to the credit bid.

------------------------------------------END OF ORDER----------------------------------------------------




{00416851.DOCX /}                               3
    Case 18-27740    Doc 258    Filed 01/03/19 Entered 01/03/19 17:04:05        Desc Main
                                 Document     Page 4 of 5




                        DESIGNATION OF PARTIES TO BE SERVED

     Service of the foregoing ORDER GRANTING DEBTOR’S MOTION FOR
AUTHORITY TO IMPLEMENT KEY EMPLOYEE RETENTION PLAN AND TO PAY
PLAN THROUGH COLLATERAL SURCHARGE shall be served to the parties and in the
manner designated below:

     By Electronic Service: I certify that the parties of the record in this case as identified
     below, are registered CM/ECF users and will be served notice of entry of the foregoing
     Order through the CM/ECF system:

•    Michael Ronald Brown mbrown@parsonsbehle.com
•    T. Edward Cundick tec@princeyeates.com, dock-
     et@princeyeates.com;pam@princeyeates.com
•    Tim Dance tdance@swlaw.com, dock-
     et_slc@swlaw.com;snielsen@swlaw.com;bhatch@swlaw.com
•    Debra A. Dandeneau debra.dandeneau@bakermckenzie.com,
     lori.seavey@bakermckenzie.com
•    Frank Grese frank.grese@bakermckenzie.com
•    George B. Hofmann ghofmann@cohnekinghorn.com,
     dhaney@cohnekinghorn.com;mparks@cohnekinghorn.com
•    Phillip M. Hudson
•    Michael R. Johnson mjohnson@rqn.com, docket@rqn.com;dburton@rqn.com
•    Patrick E Johnson pjohnson@cohnekinghorn.com, jdannen-
     mueller@cohnekinghorn.com
•    Jacob M. Kaplan
•    David E. Leta dleta@swlaw.com, wkalawaia@swlaw.com;csmart@swlaw.com
•    John T. Morgan tr john.t.morgan@usdoj.gov,
     James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
•    Ellen E Ostrow eeostrow@hollandhart.com, intake-
     team@hollandhart.com;lahansen@hollandhart.com
•    Ira A. Reid
•    Mark C. Rose mrose@mbt-law.com, markcroselegal@gmail.com
•    Joseph R. Sgroi jsgroi@honigman.com
•    Engels Tejeda ejtejeda@hollandhart.com,
     tjones@hollandhart.com,slclitdocket@hollandhart.com,intaketeam@hollandhart.com
•    Jeff D. Tuttle jtuttle@swlaw.com, jpollard@swlaw.com;docket_slc@swlaw.com
•    United States Trustee USTPRegion19.SK.ECF@usdoj.gov
•    Brent D. Wride bwride@rqn.com, docket@rqn.com;pbrown@rqn.com

By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF
system, the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).




{00416851.DOCX /}                          4
 Case 18-27740      Doc 258   Filed 01/03/19 Entered 01/03/19 17:04:05   Desc Main
                               Document     Page 5 of 5




Cheylynn Hayman                               Phillip Hudson
Parr Brown Gee & Loveless                     Saul Ewing Arnstein & Lehr LLP
101 South 200 East                            200 S. Biscayne Boulevard, Suite 3600
Suite 700                                     Miami, FL 33131
Salt Lake City, UT 84111


                                               /s/ Patrick Johnson




{00416851.DOCX /}                         5
